[Cite as State v. Stutzman, 2019-Ohio-1695.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                        C.A. No.      18AP0038

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
RODNEY R. STUTZMAN                                   COURT OF COMMON PLEAS
                                                     COUNTY OF WAYNE, OHIO
        Appellee                                     CASE No.   11-CR-0022

                                 DECISION AND JOURNAL ENTRY

Dated: May 6, 2019



        CARR, Judge.

        {¶1}     Appellant, the State of Ohio, appeals from the judgment of the Wayne County

Court of Common Pleas, finding Appellee, Rodney Stutzman, incompetent to stand trial. This

Court reverses and remands.

                                                I.

        {¶2}     In January 2011, the police conducted a welfare check at the home of Stutzman’s

parents because another family member had been unable to reach them for several days. The

officer who responded to their home found a note on their door that read: “Going on a trip out

west for three months. See ya all when we get back.” He also spotted a broken basement

window. Once he entered the home, he looked in the basement and discovered the parents’

bodies. Both the parents had sustained gunshot wounds to the head, and the husband had been

decapitated.
                                               2


       {¶3}    Several days later, the police apprehended Stutzman in West Virginia. He was

driving his father’s truck and had in his possession his father’s driver’s license, his mother’s

health insurance card, multiple credit cards belonging to his parents, and a check for $5,000,

drawn on their account and made payable to him. Inside the truck, the police found a pair of

bloodied jeans and shoes. Subsequent DNA testing confirmed that the blood belonged to his

parents. Additionally, handwriting experts matched samples of Stutzman’s handwriting to the

handwritten note left on his parents’ door.

       {¶4}    As a result of the foregoing events, Stutzman was indicted on two counts of

capital murder and other serious offenses. He was appointed counsel, and his counsel soon

raised with the court the question of Stutzman’s competence. The defense retained Dr. Galit

Askenazi, a board certified forensic psychologist and clinical neuropsychologist, to evaluate

Stutzman and submit her report to the court. Upon its review of that report, the court determined

that Stutzman was incompetent to stand trial, but restorable. As such, it committed him to the

care of the Timothy B. Moritz Forensic Unit of Twin Valley Behavioral Healthcare (“Twin

Valley”) and ordered him to undergo competency restoration treatment.

       {¶5}    Within six months of Stutzman’s admission to Twin Valley, Dr. Bob Stinson, a

board certified forensic psychologist, reported that Stutzman did not suffer from any mental

illness and that his purported symptoms were the result of malingering. The court scheduled the

matter for a competency review hearing, and Stutzman was transferred to the jail for his

upcoming hearing.     Multiple continuances then ensued, however, and resulted in Stutzman

remaining at the jail for more than fourteen months. During that time, Dr. Askenazi reevaluated

him and submitted an updated report. Consistent with her report, she testified at the competency

review hearing that Stutzman remained incompetent. Meanwhile, the State called Dr. Delaney
                                                3


Smith, a board certified forensic psychiatrist who had treated Stutzman at Twin Valley. Dr.

Smith did not offer an opinion on the ultimate issue of Stutzman’s competence, but testified that

his behavior was consistent with malingering rather than any type of psychosis or major mental

illness. Faced with the testimony of competing experts, the court found Dr. Askenazi’s opinion

more credible than Dr. Smith’s. As such, it found Stutzman incompetent to stand trial.

       {¶6}    Due to the expiration of the statutory time period for competency restoration, the

court held additional proceedings to determine whether it would retain jurisdiction over

Stutzman. The court ultimately concluded that Stutzman was a mentally ill person subject to

hospitalization by court order, so it issued an order retaining jurisdiction over him. Pursuant to

that determination, the court once again committed Stutzman to the care of Twin Valley.

       {¶7}    The court scheduled another competency review hearing the following year, by

which point in time Stutzman had met with several additional mental health professionals. The

State presented an annual comprehensive report from Dr. Smith, as well as her testimony, and

the testimony of Dr. Dennis Eshbaugh, a forensic psychologist who had evaluated Stutzman for

competency at the behest of the State. Both opined that Stutzman was malingering and did not

have a serious mental illness. Dr. Askenazi, however, presented a contrary opinion on behalf of

the defense, having completed an updated report. Once again faced with the testimony of

competing experts, the trial court placed greater weight on Dr. Askenazi’s opinion and found that

Stutzman remained incompetent.

       {¶8}    Almost two years later, Dr. John Tilley, a board certified forensic psychologist,

issued a status report regarding Stutzman’s competence. Dr. Tilley reported that Stutzman had

not manifested any genuine indications of a serious mental illness, was likely malingering, and

was likely competent to stand trial.      In light of his report, the court scheduled another
                                                     4


competency review hearing. The hearing was ultimately postponed for over a year, however,

due to various continuances and the need for further discovery. During that time, Dr. Askenazi

issued another report, Dr. Tilley issued a second status report and an amended report, and Dr.

Askenazi issued a supplemental report. When the hearing finally occurred, the State presented

the testimony of (1) Dr. Tilley; (2) Dr. Smith; (3) Dr. David Soehner, a board certified forensic

psychiatrist who had acted as Stutzman’s attending psychiatrist at multiple points; (4) a licensed

social worker who had interacted with Stutzman throughout the duration of his two stays at Twin

Valley; and (5) a registered nurse who also had interacted extensively with Stutzman during his

stays. Each of the State’s five witnesses testified that Stutzman was malingering. Meanwhile,

Dr. Askenazi, testifying as the only witness for the defense, maintained that Stutzman remained

incompetent. Following the hearing, the court determined that Stutzman would continue his

commitment at Twin Valley, as he remained incompetent to stand trial.

       {¶9}    Following the trial court’s most recent ruling, the State sought leave to appeal

from its competency determination, and this Court granted the State’s motion. See State v.

Stutzman, 9th Dist. Wayne No. 18AP0038 (Oct. 3, 2018). The State’s appeal is now before this

Court, raising one assignment of error for our review.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
       DISCRETION IN FINDING THAT MR. STUTZMAN REMAINED
       INCOMPETENT TO STAND TRIAL WHEN THE STATE PRESENTED
       OVERWHELMING EVIDENCE OF HIS COMPETENCE.

       {¶10} In its sole assignment of error, the State argues that the trial court erred when it

concluded that Stutzman remains incompetent to stand trial. For the following reasons, we

reverse and remand this matter to the trial court.
                                                5


        {¶11} When a defendant has been deemed incompetent and unrestorable, R.C.

2945.38(H)(3), has been committed to the care of a mental health facility, R.C. 2945.39(D)(1),

and has been found subject to the continuing jurisdiction of the trial court due to his status as a

mentally ill person subject to court order, R.C. 2945.39(A)(2), the facility charged with his care

shall report biannually to the court as to whether he remains incompetent. R.C. 2945.401(C). If

the facility reports that the defendant is presently competent, or the court otherwise has

reasonable cause to believe that is the case, the court shall schedule a hearing on the defendant’s

competency. R.C. 2945.401(J)(2)(a). If, following the hearing, the court determines that the

defendant is competent, it shall order him to stand trial. Id. Conversely, if it determines that he

remains incompetent, it shall order his continued commitment. R.C. 2945.401(J)(2)(b). The

defendant’s commitment shall continue until he regains his competency, the court determines

that he is no longer a mentally ill person subject to court order, or the maximum prison term that

he could have received for his most serious offense expires.         See R.C. 2945.401(J)(1)(a),

(J)(1)(b), and (J)(2)(b).

        {¶12} Criminal defendants are presumed competent to stand trial. R.C. 2945.37(G).

“[T]he burden is on the defendant to prove by a preponderance of the evidence that he is not

competent.” State v. Were, 118 Ohio St. 3d 448, 2008-Ohio-2762, ¶ 45. The question is

“‘whether [the defendant] has sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding—and whether he has a rational as well as factual

understanding of the proceedings against him.’” State v. Berry, 72 Ohio St. 3d 354, 359 (1995),

quoting Dusky v. United States, 362 U.S. 402, 402 (1960). “One who lacks the capacity to

understand the nature and object of the proceedings against him, to consult with counsel, and to

assist in preparing his defense may not stand trial.” State v. Smith, 9th Dist. Summit No. 27389,
                                                  6


2015-Ohio-2842, ¶ 9, citing State v. Skatzes, 104 Ohio St. 3d 195, 2004-Ohio-6391, ¶ 155.

Accord R.C. 2945.401(J)(2)(a).

       {¶13} “A criminal defendant’s competency to stand trial * * * is a question of fact.”

State v. Roberts, 137 Ohio St. 3d 230, 2013-Ohio-4580, ¶ 92. Deference, therefore, generally

ought to be afforded to a trial court’s competency determination, as “factual determinations are

best left to those who see and hear what goes on in the courtroom.” State v. Cowans, 87 Ohio

St.3d 68, 84 (1999). Accord State v. Neyland, 139 Ohio St. 3d 353, 2014-Ohio-1914, ¶ 59 (“As

with other witnesses, the trial judge heard all of the expert testimony, and it was his job to judge

their credibility and weigh all the evidence in making his findings.”). A trial court’s competency

findings “will not be disturbed when there is some reliable and credible evidence supporting

those findings.” Were at ¶ 46.

       {¶14} Having examined the trial court’s decision in this matter, this Court is unable to

conduct its appellate review in accordance with the foregoing standard. See id. That is because

the trial court failed to convey its factual findings either on the record or in its journal entry. The

court’s entire journal entry reads as follows:

       On June 17, 2013, this court found [Stutzman] incompetent to stand trial pursuant
       to R.C. §2945.39. The court retained jurisdiction over [Stutzman]. On April 4
       and 5, 2018, a hearing was held to review [his] competency to stand trial.

       This court has reviewed the evidence, the testimony of the witnesses and the
       arguments of counsel. The court’s opinion that [Stutzman] is not competent to
       stand trial has not been altered, although defendant’s condition seems to have
       improved with the administration of medication. [Stutzman] remains incompetent
       to stand trial as [he] is a mentally ill person subject to hospitalization and
       incapable of assisting his counsel in his own defense. [Stutzman] shall remain at
       [Twin Valley]. Pursuant to R.C. §2945.401(C), the facility shall report every two
       years as to whether [he] remains incompetent to stand trial.
                                                 7


The trial court did not outline any of the evidence it found compelling or indicate what weight, if

any, it afforded any of the witnesses. To the extent it made findings in reaching its ultimate

conclusion, it neglected to convey those findings so as to allow for meaningful appellate review.

       {¶15} As noted, the State produced a wealth of evidence at Stutzman’s latest

competency review hearing. Four of its five witnesses were testifying in this matter for the first

time, so there was never a prior opportunity for the court to weigh their respective opinions or to

judge their credibility in reaching its decision. Moreover, the testimony they provided stood in

stark contrast to that of Dr. Askenazi, the expert and only witness for the defense. The State’s

witnesses uniformly opined that Stutzman was malingering, and their opinions were the result of

either (1) objective and highly-regarded psychological testing specifically designed to detect

feigning, or (2) personal observations that either they made or other staff members at Twin

Valley recorded as the result of having closely monitored Stutzman twenty-four hours a day,

seven days a week for years. Meanwhile, Dr. Askenazi maintained that Stutzman suffered from

genuine delusions that rendered him incompetent because they left him unable to assist his

counsel. She administered her own psychological tests and acknowledged the validity of the

State’s tests, but essentially discounted both sets of test results because she felt that Stutzman’s

mental state had impacted them. Nevertheless, she also criticized opinions based on clinical

judgment, noting that “[t]he research shows * * * clinical judgment is not as good as objective

measures.”

       {¶16} As a reviewing court, “we are in no position to second-guess factual

determinations made by a trial judge, which may be based on a person’s demeanor, conduct,

gestures, tone of voice, or facial expressions.” Cowans, 87 Ohio St. 3d at 84. We also recognize

that “[a] trial court is not required to automatically accept expert opinions offered from the
                                                 8


witness stand * * *.” State v. White, 118 Ohio St. 3d 12, 2008-Ohio-1623, ¶ 71. “Nevertheless,

expert opinion ‘may not be arbitrarily ignored, and some reason must be objectively present for

ignoring expert opinion testimony.’” (Emphasis omitted.) Id., quoting United States v. Hall, 583
F.2d 1288, 1294 (5th Cir.1978). Because competency determinations are issues of fact rather

than law, see Roberts, 137 Ohio St. 3d 230, 2013-Ohio-4580, at ¶ 92, a court’s factual findings

are of paramount importance to a reviewing court. See Cowans at 84. A defendant is presumed

competent as a matter of law, R.C. 2945.37(G), and cannot hope to overcome that presumption

with evidence that he merely suffers from mental instability, requires psychotropic medication,

or refuses to cooperate with his counsel. See State v. Ferguson, 108 Ohio St. 3d 451, 2006-Ohio-

1502, ¶ 46; State v. Bock, 28 Ohio St. 3d 108, 110 (1986); State v. Johnson, 9th Dist. Summit No.

25620, 2011-Ohio-6417, ¶ 19. In cases such as this one, where competing experts are sharply-

divided, a reviewing court cannot conduct a meaningful review in the absence of the factual

findings and credibility determinations that led to the lower court’s competency ruling. See

Were, 118 Ohio St. 3d 448, 2008-Ohio-2762, at ¶ 46 (competency determination will stand so

long as there exists some reliable and credible evidence to support the court’s findings).

       {¶17} Because the trial court failed to make any factual findings or credibility

determinations, we cannot properly review its ruling. See id. See also State v. Purefoy, 9th Dist.

Summit No. 27992, 2017-Ohio-79, ¶ 18 (“When the trial court fails to make adequate factual

findings, this Court cannot determine the extent to which the facts in the record were considered

by the trial court.”). For that reason, we must conclude that the court erred when it found that

Stutzman remains incompetent. In so concluding, this Court takes no position on the ultimate

question of Stutzman’s competence to stand trial. The State’s assignment of error is sustained to
                                                  9


the extent that the court failed to make factual findings, and the matter is remanded for it to make

factual findings in the first instance. See Purefoy at ¶ 18.

                                                 III.

       {¶18} The State’s sole assignment of error is sustained for the reasons outlined in the

foregoing opinion. The judgment of the Wayne County Court of Common Pleas is reversed, and

the cause is remanded for further proceedings consistent with the foregoing opinion.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                        DONNA J. CARR
                                                        FOR THE COURT
                                           10


TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

DANIEL R. LUTZ, Prosecuting Attorney, and JOHN M. WILLIAMS, Assistant Prosecuting
Attorney, for Appellant.

DAVID L. DOUGHTEN, Attorney at Law, for Appellee.

JOHN J. LEONARD, Assistant Public Defender, for Appellee.